Citation Nr: 1023752	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to an initial compensable rating for a 
chronic upper back disability.

3.  Entitlement to an initial compensable rating for a 
chronic low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Asociate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to September 
2004.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

The issues of entitlement to an initial compensable rating 
for a chronic upper back disability and an initial 
compensable rating for a chronic low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical evidence showing that the Veteran 
currently has kidney stones. 


CONCLUSION OF LAW

Kidney stones were not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, such as calculi of the kidney, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. § 
3.303(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran asserts that he incurred kidney stones in 
service.  

Service treatment records show that, in service, the Veteran 
was seen at the urology clinic in August 2002.  See treatment 
report dated in October 2002.  He had a small stone he 
eliminated.  The clinician reported that at that time the 
Veteran was doing fine.  There is no other evidence of a 
kidney stone in service.  The Veteran's report of medical 
history dated in May 2004 reflects the Veteran's notation of 
kidney stones and treatment in 2003.  The examiner recorded a 
history of recurrent kidney stones controlled by increased 
fluid intake.  Separation examination dated in May 2004 is 
negative for any diagnosis of kidney stones.  See also August 
2004 Echography Report.

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is, however, whether there 
is evidence of a current disability.  The Board finds that 
the preponderance of the evidence establishes that there is 
no current diagnosis of kidney stones.  The Veteran has not 
submitted any medical evidence of kidney stones.  An April 
2005 VA examination report indicates that urologic 
examination revealed that the kidney area was free, with no 
pain, no prostatic enlargement and normal prostatic volume 
and consistency.  Radiologic findings showed normal 
echography concerning the kidneys.  The examiner concluded 
that the Veteran's kidney stone problem had normalized.  The 
Board also points out that even the Veteran does not assert 
that he has kidney stones.  In fact, on substantive appeal 
received in May 2009, he wrote, "[c]urrently, I do not show 
any signs of having more kidney stones . . . ."

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

Since there is no evidence of current disability or disease, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
October 2004, before the original adjudication of the claim.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition 
to the foregoing analysis, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the issues of entitlement to service 
connection for kidney stones is being denied, any such 
questions are moot.  The Veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in April 2005 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disability.  The 2005 examiner reviewed the Veteran's 
subjective history, clinical findings of record, and rendered 
an opinion.  The Board finds that the VA examination report 
is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Moreover, there is no contrary medical opinion 
or medical evidence in the record, the Veteran has not 
identified or alluded to such medical evidence or opinion.  
There is no identified relevant evidence that has not been 
accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for kidney stones is denied.


REMAND

The Board notes that the Veteran was afforded a VA 
examination in April 2005.  The Veteran has since reported 
additional symptoms including decrease in range of motion and 
requiring special chair accommodations at work.  In addition, 
private treatment records dated in June 2008 and May 2009 
indicate that the Veteran's cervical range of motion was 
mildly restricted.  The April 2005 VA examination conducted 
during the appeal is not adequate for rating purposes because 
it does not contain information relating to the criteria for 
rating the disabilities.  See 38 C.F.R. § 4.2 (2009) (If the 
findings on an opinion and/or examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Therefore, the Board finds that an additional VA orthopedic 
examination with specific findings, in consideration of the 
entire history, including any additional treatment records, 
is necessary to clarify the current severity of the Veteran's 
upper back and lower back disabilities.  

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine, states that objective neurologic 
abnormalities associated with a back disability are to be 
rated separately under an appropriate diagnostic code (DC).  
See 38 C.F.R. § 4.71a.  Therefore, in assessing the level of 
the Veteran's upper and lower back disabilities, the new VA 
examination should address all associated objective 
neurologic abnormalities, to include any bladder or lower 
extremity neurological impairment.  

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA) specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA is obligated to assist the 
claimant in obtaining relevant records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).  

It appears that there may be additional treatment records not 
associated with the claims file.  In this regard, the Board 
notes that, during the October 2009 hearing, the Veteran 
reported that he received additional treatment from Dr. 
Clark.  However, those records are not associated with the 
claims file.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all outstanding 
private treatment records pertaining to the Veteran's upper 
and lower back disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his upper and/or lower back 
disabilities, specifically from Dr. Clark, 
or to provide the identifying information 
and any necessary authorization to enable 
the RO/AMC to obtain such evidence on his 
behalf.  Any pertinent VA or other 
inpatient or outpatient treatment should 
also be obtained and incorporated in the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  In addition, the Veteran should be 
informed of any such problems.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule an appropriate VA examination to 
determine the extent and severity of the 
Veteran's service-connected upper back and 
lower back disabilities.  The examiner 
should specifically comment regarding the 
severity of the Veteran's service-
connected upper and lower back 
disabilities, to include any and all 
limitation of motion, e.g., flexion or 
extension, as well as any functional loss 
associated with pain, weakened movement, 
excess fatigability, or incoordination.  
In addition, the examiner should inquire 
as to whether the Veteran experiences 
flare-ups associated with his service-
connected upper and/or lower back 
disabilities.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  The examiner must 
also address all objective neurologic 
abnormalities associated with the 
Veteran's upper and lower back 
disabilities, distinguishing right-sided 
from left-sided findings, including 
sciatica if it is found.  Bladder and 
bowel impairment, if present, should also 
be addressed.  

3.  Review the VA examination reports to 
ensure that they are in complete 
compliance with this remand and adequate 
for rating purposes.  If deficient in any 
manner, implement corrective procedures.

4.  Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished.  
Then, readjudicate the claims.  Any 
objective neurologic abnormalities 
associated with the Veteran's upper 
and/or lower back disabilities should be 
assigned a separate disability rating, 
if warranted, under an appropriate 
Diagnostic Code, see 38 C.F.R. Part 4.  
In readjudicating the claims, consider 
the entire rating period involved, and 
consider staged ratings if deemed 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, issue 
the Veteran a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The matter should 
then be returned to the Board if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


